ORDER
PER CURIAM.
William and Roberta Landau, Alan and Elizabeth Kalb, Terrence and Sharon Dougherty, and Alan Pestronk (collectively referred to as “Plaintiffs”) appeal the trial court’s grant of summary judgment in favor of Richard and Josephine Weil (“Defendants”). Plaintiffs argue the trial court erred in granting summary judgment to Defendants on Counts I, II, III, and VI of the second amended petition and Count I of Defendants’ counterclaim concerning Defendants’ erection of gates across an alley in the Forest Ridge subdivision because the undisputed facts and applicable law reveal (1) Defendants do not own the alley and their gates therefore constitute a trespass; (2) the subdivision 1911 Indenture does not empower Defendants to erect gates across the alley; (3) Defendants’ gates impermissibly obstruct Plaintiffs’ easement rights, and (4) Plaintiffs have not abandoned their property rights. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the *138claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).